Citation Nr: 1011770	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-02 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether the July 11, 2002 RO decision, which denied the 
Veteran's claim of entitlement to service connection for 
spondylosis of the cervical spine, should be reversed or 
revised on the grounds of clear and unmistakable error (CUE). 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disability.

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for a knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to March 
1990.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions issued in March 2006 and 
January 2007. 


FINDINGS OF FACT

1.  In an unappealed rating action, dated July 11, 2002, the 
RO denied the Veteran's claim of entitlement to service 
connection for a cervical spine disability, including 
spondylosis. 

2.  On July 11, 2002, the correct facts, as they were known 
at the time, were before the RO, and the statutory and 
regulatory provisions extant at the time were correctly 
applied.

3.  Evidence associated with the record since the July 11, 
2002 RO decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact or raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a cervical spine disability. 

4.  The Veteran's cervical spine disability, diagnosed 
primarily as arthritis and degenerative joint disease was 
first manifested many years after service and the 
preponderance of the evidence shows that it is unrelated 
thereto.

5.  In an unappealed July 11, 2002, rating action, the RO 
denied the Veteran's claim of entitlement to service 
connection for a left ankle disability. 

6.  Evidence associated with the record since the July 11, 
2002 RO decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact or raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a left ankle disability. 

7.  The presence of a chronic, identifiable left ankle 
disability has not been established.  

8.  The presence of a chronic, identifiable knee disability 
has not been established.  


CONCLUSIONS OF LAW

1.  The RO's July 11, 2002 rating decision, which denied the 
Veteran's claim of entitlement to service connection for a 
cervical spine disability, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2002).

2.  The July 11, 2002, RO decision, which denied the 
Veteran's claim of entitlement to service connection for a 
cervical spine disability, including spondylosis, did not 
involve CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105 (2009). 

3.  New and material evidence has been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
a cervical spine disability.  38 U.S.C.A. § 5108 (West 2002 
and Supp. 2009); 38 C.F.R. § 3.156 (2009).

4.  A cervical spine disability, diagnosed as osteoarthritis 
and degenerative disc disease, is not the result of disease 
or injury incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

5.  The RO's July 11, 2002 rating decision, which denied the 
Veteran's claim of entitlement to service connection for a 
left ankle disability, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2002).

6.  New and material evidence has been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
a left ankle disability.  38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2009); 38 C.F.R. § 3.156 (2009).

7.  The claimed left ankle disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).

8.  The criteria have not been met for secondary service 
connection for the claimed left ankle disability.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.310 (2009).

9.  The claimed knee disability is not the result of disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issues of 
entitlement to service connection for a cervical spine 
disability, a left ankle disability, and a knee disability.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that 
duty.

A review of the record discloses that this is not the 
Veteran's first claim of entitlement to service connection 
for a cervical spine disability or a left ankle disability.  
Such claims were initially denied by the RO in July 2002.  
The Veteran was notified of each of those decisions, as well 
as his appellate rights.  However, he did not file a notice 
of disagreement with which to initiate an appeal.  Therefore, 
those decisions became final under the law and regulations 
then in effect.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2002).  

In April 2005, the Veteran filed an application to reopen his 
claim of entitlement to service connection for a cervical 
spine disability.  In so doing, he alleged that the July 2002 
RO decision should be revised or reversed, based on the RO's 
commission of CUE.  

In August 2006, the Veteran filed an application to reopen 
his claim of entitlement to service connection for a left 
ankle disability.  At that time, he also filed an original 
claim of entitlement to service connection for a knee 
disability.  

After reviewing the record, the Board finds no issue as to 
providing an appropriate application forms or completeness of 
the applications with respect to any of the disabilities at 
issue. 

Beginning in December 2006, VA notified the Veteran of the 
information and evidence necessary to substantiate and 
complete his claims, including the evidence to be provided by 
the Veteran, and notice of the evidence VA would attempt to 
obtain.  VA informed him of the criteria for service 
connection and set forth the criteria, generally, for rating 
service-connected disabilities and for assigning effective 
dates, should service connection be granted.  

With respect to the claim of CUE, the Board notes that the 
duty to assist the Veteran in the development of the claim is 
not applicable.  See Livesay v. Principi, 15 Vet. App. 165 
(2001)(en banc).  Whether CUE was committed in a prior 
adjudication is based on the record and law that existed at 
the time of that adjudication.  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc).  Therefore, by the very 
nature of CUE claims, no amount of development would permit 
the Veteran to prevail.  Accordingly, any question involving 
VA's duty to assist the Veteran with respect to that claim is 
moot and requires no further discussion.

With respect to his application to reopen a claim of 
entitlement to service connection for a cervical spine 
disability, VA informed the Veteran of the bases for the 
prior denial and to advise him of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Unfortunately, VA did not provide that information to the 
Veteran with respect to his request to reopen his claim of 
entitlement to service connection for a left ankle 
disability.  However, such an omission was not prejudicial to 
the Veteran, as the Board has reopened that claim in its 
decision below.  

In any event, VA has, informed the Veteran of the evidence 
necessary to support the underlying claims of entitlement to 
service connection for a cervical spine disability, a left 
ankle disability, and a knee disability.  

Following the notices to the Veteran, VA fulfilled its duty 
to assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is 
the Veteran's responsibility to present and support his 
claim.  38 U.S.C.A. § 5103.  

In developing the record, VA has obtained or ensured the 
presence of the Veteran's service treatment records; records 
and reports from J.A.S., D.O., dated from April 2000 to 
December 2001; a report from T.B., M.D., dated in September 
2000; statements from K.L., NP, dated in August 2005, and 
April 2006; and the reports of VA examinations, performed in 
April 2002 and October 2005.  
The VA examination reports reflect that the examiners 
reviewed the Veteran's past medical history, including his 
service treatment records, documented his current medical 
conditions, reviewed pertinent medical research, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Therefore, the Board 
concludes that the VA examinations are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

Finally, VA offered the Veteran an opportunity to present 
additional evidence and to testify at a hearing on appeal.  
To date, however, the Veteran has declined that opportunity.

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support any of his claims; and there is no evidence of any VA 
error in notifying or assisting the Veteran that could result 
in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to a resolution of the issues.

Analysis

The Cervical Spine

The CUE Claim 

On July 11, 2002, the RO denied the Veteran's claim of 
entitlement to service connection for a cervical spine 
disability.  The Veteran was notified of those decisions, as 
well as his appellate rights; however, a notice of 
disagreement was not received with which to initiate an 
appeal.  Therefore, those decisions became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2002).  

The law provides that the decision of a duly constituted 
rating agency or other agency of original jurisdiction on 
which an action was predicated will be final and binding upon 
all field offices of VA as to conclusions based on evidence 
on file at the time and will not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities, for new and material evidence, or for CUE.  
38 C.F.R. §§ 3.104(a), 3.105(a).

CUE is a very specific and a rare kind of error.  It is the 
kind of error of fact or of law that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the presence of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  Consequently, allegations of CUE must 
be brought with specificity.  See, e.g., Phillips v. Brown, 
10 Vet. App. 25 (1997).  

There is a three-prong test to determine whether CUE is 
present in a prior determination:

(1) either the correct facts, as they 
were known at the time, were not before 
the adjudicator or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied;

(2) the error must be undebatable, that 
is the type which, had it not been made, 
would have manifestly changed the outcome 
of the decision; and;

(3) a determination that there was CUE 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question.

Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

A claim of CUE is a collateral attack on an otherwise final 
rating decision.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. 
Cir. 1994).  Because of the nature of the challenge to the 
rating decision, there is a presumption of validity which 
attaches to that final decision, and when such a decision is 
collaterally attacked, the presumption becomes even stronger. 
See Fugo at 44.  Therefore, a veteran who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed upon a veteran who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  A disagreement with 
how the RO evaluated the facts is inadequate to raise a claim 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  
Similarly, the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000).  Moreover, opinions from the Court that formulate 
new interpretations of the law subsequent to [a VA] decision 
cannot be the basis of a valid claim of clear and 
unmistakable error.  Brewer v. West, 11 Vet. App. 228, 234 
(1998).

If the evidence establishes CUE, the prior decision must be 
reversed or revised, 38 U.S.C.A. §§ 5109A(a), 7111(a), and 
the decision constituting the reversal or revision has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 U.S.C.A. §§ 5109A(b), 7111(b).  

On July 11, 2002, as now, service connection could be granted 
for disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  Generally, the 
evidence had to show (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there was 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity was established, there 
was no requirement of an evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 
Continuity of symptomatology was required only where the 
condition noted during service (or in the presumptive period) 
was not, in fact, shown to be chronic or where the diagnosis 
of chronicity could be legitimately questioned.  When the 
fact of chronicity in service was not adequately supported, 
then a showing of continuity after discharge was required to 
support the claim.  Id. 

Nevertheless, service connection could be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, established that the 
disease had been incurred in service.  38 C.F.R. § 3.303(d).  

Evidence on file on July 11, 2002, consisted of the Veteran's 
service treatment records; records and reports from John A. 
Sand, D.O., dated from April 2000 to December 2001; and the 
report of a VA examination, performed in April 2002.  

In service in June and July 1987, the Veteran was treated for 
complaints of neck pain.  X-rays showed straightening of the 
cervical spine but were otherwise negative.  Indeed, there 
was no diagnosis or chronic disability identified as the 
etiology of that pain.  

Chronic, identifiable neck disability was not manifested 
until April 2002, when the VA examination revealed 
spondylosis at C4-C5 and C5-C6.  

Cervical spondylosis is degenerative joint disease affecting 
the cervical vertebrae, intervertebral disks, and surrounding 
ligaments and connective tissue, sometimes with pain or 
paresthesia radiating down the arms as a result of pressure 
on the nerve roots.   Dorland's Illustrated Medical 
Dictionary 1743 (30th ed. 2003).  

Despite the showing of chronic identifiable pathology, there 
was no competent evidence of a nexus specifically between the 
Veteran's cervical spondylosis and service.  Not only was the 
evidence negative for complaints or clinical findings of 
continuing symptomatology from July 1987 to April 2002, there 
was no competent evidence of a nexus between the cervical 
spondylosis and service.  

In December 2001, Dr. Sand did report that the Veteran had 
sustained a documented musculoskeletal injury in service 
which more likely than not led to his medical condition.  
However, Dr. Sand did not identify the injury to which he was 
referring, nor did he identify the body part involved.  To 
now conclude that Dr. Sand was referring to the Veteran's 
cervical spine and that such an opinion provided the 
necessary nexus to service would require the Board to reweigh 
and reevaluate the evidence.  As noted above, a disagreement 
with how the RO evaluated the facts is inadequate to raise a 
claim of CUE.  Luallen.  In fact, the evidence on file on 
July 11, 2002, showed that Dr. Sand's conclusion was based on 
a history related by the Veteran, rather than a review of the 
Veteran's claims file.  Despite Dr. Sand's report, the 
Veteran's treatment records were completely negative for any 
evidence of an injury to the Veteran's cervical spine in 
service.  Indeed, in July 1987, the Veteran had specifically 
denied a history of any neck injury.  Dr. Sand's bare 
transcription of a lay history could not be transformed into 
competent medical evidence merely because he happened to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

The only other reports of a nexus had come from the Veteran.  
As a layman, however, he was only qualified to report on 
matters which were capable of lay observation, e.g. his 
symptoms.  He was not qualified to render opinions which 
required medical expertise, such as the diagnosis of those 
symptoms or the cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his opinion, without more, could not be 
considered competent evidence of service connection.  38 
C.F.R. § 3.159(a).  

In light of the foregoing, the Board finds that on July 11, 
2002, the correct facts, as they were known at the time, were 
before the RO, and the statutory and regulatory provisions 
extant at the time were correctly applied.  There was simply 
no error of fact or of law which would have produced a result 
manifestly different than that reached by the RO on July 11, 
2002.  Absent such error, the appeal to revise or reverse 
that decision is denied.



The New and Material Evidence Claim 

Although there was no CUE in the RO's July 11, 2002, denial 
of entitlement to service connection for a cervical spine 
disability, that does not end the inquiry.  The Board will 
next consider whether the Veteran has submitted new and 
material evidence with which to reopen the claim.  However, 
after carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7105.  Other than claims of CUE, the exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the Veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  Evidence offered by a claimant to 
reopen a claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Justus v. Principi 3 Vet. 
App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted 
to VA decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the Veteran in the 
development of his claim has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record since the RO's July 11, 
2002, denial consists of a report from Dr. B., dated in 
September 2000; statements from K.L., NP, dated in August 
2005, and April 2006; and the report of an October 2005 VA 
examination.  

After reviewing the Veteran's service medical records, NP L. 
concludes that the Veteran has chronic neck pain related to 
what appears to be an injury acquired during his time in 
service.  Such evidence is new in the sense that it has not 
previously been before the VA.  It is also material, as it 
tends to fill the deficits in the evidence which existed at 
the time of the prior denial.  That is, NP L.'s statement 
suggests a nexus between the Veteran's cervical spine 
disability and service.  Such evidence is neither cumulative 
nor redundant of the evidence of record in July 2002, and, 
when considered with the evidence previously of record, 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a disability of the 
cervical spine.  Therefore, it is sufficient to reopen the 
claim.  To that extent, the appeal is granted.

Since the additional evidence submitted by the Veteran is new 
and material, the Board may proceed to evaluate the merits of 
the claim but only after insuring that the duty to assist the 
Veteran in the development of his claim has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999).  As noted above, 
such development has been completed.

The primary evidence in support of the Veteran's claim is his 
treatment for neck pain on two occasions in 1987; the 
December 2001 report from Dr. S. and the reports from NP L.  
Despite the Veteran's treatment for neck pain in service in 
June and July 1987, there was no evidence of an associated 
disease or injury.  In this regard, the Veteran contends, and 
NP L. suggests, that the Veteran sustained a neck injury in 
Jeep accident in July 1985.  Dr. S. also suggests that the 
Veteran sustained a documented musculoskeletal injury in 
service which more likely than not led to his medical 
condition.  
The foregoing evidence notwithstanding, the Board finds the 
preponderance of the evidence against the Veteran's claims.  
Despite the treatment for complaints of neck pain in service, 
no chronic, identifiable neck pathology was associated with 
those complaints.  In this regard, the Board notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
259 F.3d 1356, 1361-1362 (2001).  

In addition, Dr. S.'s report is very nonspecific.  It does 
not identify the inservice injury to which he is referring, 
nor does he identify the body part involved.  Although NP L. 
suggests, that the Veteran sustained a neck injury in Jeep 
accident in service in July 1985, the report of his treatment 
following that accident shows that he sustained no more than 
a minor bruise above the left ear.  Indeed, that report does 
not indicate any treatment for the cervical spine.  In fact, 
there is no competent evidence of a cervical spine disability 
until April 2002, when a VA examination revealed spondylosis 
at C4-C5 and C5-C6.  In this regard, there is no evidence of 
continuing symptomatology during the fifteen years between 
the Veteran's complaints of neck pain in service and the 
first manifestations of cervical spondylosis.  

Finally, the report of the October 2005 VA examination is 
against the claim.  While the VA examiner noted the presence 
of cervical spine pathology, i.e. arthritis and degenerative 
disc disease, he or she found no evidence of a relationship 
to service.  In so doing, the VA examiner reviewed the entire 
claims file and cited the lack of a documented neck injury or 
chronic, identifiable neck pathology in service.  Indeed. The 
VA examination report was more detailed and comprehensive 
than those of either Dr. S. or NP L.  

As above, the only other reports of a nexus between the 
Veteran's current cervical spine disability and service come 
from the Veteran.  However, it must be emphasized that he is 
not qualified to render opinions which require medical 
expertise.  38 C.F.R. § 3.159(a); Espiritu; see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Board finds that the existence of a diagnosis and the 
etiology of this claimed disability is far too complex a 
medical question to lend itself to the opinion of a 
layperson..  

Because there is no competent evidence of chronic, 
identifiable neck pathology in service, and because the 
preponderance of the competent evidence of record is against 
a finding of a nexus between the current cervical spine 
arthritis and/or degenerative disc disease and service, the 
Veteran cannot meet the criteria for service connection.  
Absent such evidence service connection is not warranted.  
Accordingly. the appeal is denied. 

The Left Ankle

As noted above, the RO has previously considered the 
Veteran's claim of entitlement to service connection for left 
ankle disability.  Evidence on file at that time, consisted 
of the Veteran's service treatment records; records and 
reports from Dr. Sand, dated from April 2000 to December 
2001; and the report of a VA examination, performed in April 
2002.  

The Veteran's service treatment records were negative for any 
complaints or clinical findings of left ankle disability of 
any kind.  

Following his release from active duty, the Veteran 
complained of left ankle pain.  In April 1960, he reported 
that he had been seen the previous month for arthritis.  
While X-rays revealed soft tissue swelling, laterally, there 
was no competent evidence of any chronic, identifiable left 
ankle pathology.  

In December 2001, Dr. S. did report that the Veteran had 
sustained a documented musculoskeletal injury in service 
which more likely than not led to his medical condition.  
However, Dr. S. did not identify the injury to which he was 
referring, nor did he identify the body part involved.  
Nevertheless, in April 2002, the Veteran was examined by VA 
to determine the nature and etiology of any left ankle 
disability found to be present.  During that examination, it 
was noted that two and half years earlier, the Veteran had 
undergone left ankle surgery for arthritis.  Again, however, 
the examiner did not identify any chronic, identifiable 
pathology.  

On July 11, 2002, the RO denied the Veteran's claim of 
entitlement to service connection for a left ankle 
disability.  As noted above, that decision became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2002).  The Veteran now requests that VA reopen his claim of 
entitlement to service connection for a left ankle 
disability.

In support of his request, the Veteran submitted additional 
evidence, including the April 2006 statements from NP L.  She 
stated that there was a possibility that the Veteran's left 
ankle pain could be related to instability associated with 
his service-connected low back disorder.  Such evidence is 
new in the sense that it has not previously been before the 
VA.  It is also material in that it suggests a nexus between 
the Veteran's left ankle disability and a disability for 
which service connection has already been established.  It is 
neither cumulative nor redundant of the evidence of record in 
July 2002 and, when considered with the evidence previously 
of record, raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for a left 
ankle disability.  Therefore, it is sufficient to reopen the 
claim; and to that extent, the appeal is granted.

Since the additional evidence submitted by the Veteran is new 
and material, the Board evaluate the merits of the claim but 
only after insuring that the duty to assist the Veteran in 
the development of his claim has been fulfilled.  Elkins.  As 
above, the Board notes the evidence with respect to this 
issue has been fully developed.

In August 2000, Dr. B. reported that X-rays of multiple 
joints, including the ankles had shown severe, long-standing 
polyarthritis.  An arthroscopic evaluation and treatment of 
the ankles was recommended, and the possibility of sarcoid of 
the left ankle was considered.  Later that month, the Veteran 
underwent left ankle arthroscopy.  Following that surgery, a 
biopsy was negative for sarcoidosis  

In view of NP L.'s report, the Veteran was examined by VA in 
November 2006 to determine the nature and etiology of any 
left ankle disability found to be present.  While the Veteran 
continued to complain of left ankle pain, there were no 
objective findings of chronic, identifiable pathology 
associated with that pain.  Indeed, X-rays of the left ankle 
were reportedly normal.  In this regard, it must be 
emphasized that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez.

The only other reports that the Veteran has left ankle 
disability related to service come from the Veteran.  
However, the Board reiterates that he is not qualified to 
render opinions which require medical expertise.  38 C.F.R. 
§ 3.159(a); Espiritu, see also Jandreau, supra .  His 
treating health care providers are competent to render such 
opinions.  However, in the absence of current, identifiable 
pathology associated with his complaints of pain, their 
opinions are of no force or effect.  Thus, the Veteran cannot 
meet the criteria for service connection.  Therefore, service 
connection for the claimed left ankle disability is not 
warranted, and the appeal is denied. 

The Left Knee

Finally, the Veteran seeks entitlement to service connection 
for a left knee disability.  He contends that it was first 
manifested in service, during treatment for chondromalacia of 
the left patella.  In the alternative, he contends that it is 
the result of or has been aggravated by his service-connected 
low back disability.  In any event, he maintains that service 
connection is warranted.  However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

The Veteran's service treatment records show that from May to 
October 1984, the Veteran was treated for complaints of knee 
pain, diagnosed primarily as chondromalacia of the patella.  
He states that he has had chronic left knee pain since that 
time, and NP L. reports that it could possibly be related to 
his service-connected low back disability.  However, the 
record since service, including the report of X-rays taken 
during a November 2006 VA examination, is negative for any 
chronic, identifiable knee pathology associated with his 
complaints of pain.  As above, pain alone is not considered a 
disability for which service connection may be granted.  
Sanchez-Benitez.

Absent the presence of a chronic, identifiable knee 
disability, the Veteran does not meet the criteria for 
service connection.  In this situation, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, service connection is not warranted, and the 
appeal is denied.


ORDER

CUE not having been found, the claim is denied to revise or 
reverse the RO's July 11, 2002 decision which denied the 
Veteran's claim of entitlement to service connection for a 
cervical spine disability, including spondylosis. 

New and material evidence having been received, the 
application is granted to reopen a claim of entitlement to 
service connection for a cervical spine disability.

Entitlement to service connection for a cervical spine 
disability is denied.

New and material evidence having been received, the 
application is granted to reopen a claim of entitlement to 
service connection for a left ankle disability.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a knee disability is 
denied.



______________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


